Name: Fiftieth Commission Directive 85/342/EEC of 24 June 1985 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: food technology
 Date Published: 1985-07-11

 Avis juridique important|31985L0342Fiftieth Commission Directive 85/342/EEC of 24 June 1985 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 179 , 11/07/1985 P. 0035 - 0035*****FIFTIETH COMMISSION DIRECTIVE of 24 June 1985 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs (85/342/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by the Forty-ninth Commission Directive 85/312/EEC (2), and in particular Article 7 thereof, Whereas Directive 70/524/EEC provides for regular amendment of the content of its Annexes to take account of advances in scientific and technical knowledge: Whereas the investigation of various additives currently listed in Annex II and therefore authorizable at national level has not yet been completed; whereas, therefore, the period of authorization of these substances should be extended for a specified period; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 In Annex II to Directive 70/524/EEC: 1. In part A 'Antibiotics' (a) under item No 22 'Avoparcin': (aa) in the column headed 'Minimum content', the figure '20' relating to calves is replaced by '15', (bb) 'milk replacers only' relating to calves is deleted, (cc) '30 June 1985' in the column headed 'Period of authorization' is replaced by '30 November 1985'; (b) under item No 25 'Nosiheptide', '30 June 1985' in the column headed 'Period of authorization' is replaced by '30 November 1985'. 2. In part B 'Coccidiostats and other medicinal substances', '30 June 1985' in the column headed 'Period of authorization' is replaced by '30 November 1985' for the following items: No 6 'Nicarbazin', No 19 'Nifursol'. Article 2 This Directive is addressed to the Member States. Done at Brussels, 24 June 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 270, 14. 12. 1970, p. 1. (2) OJ No L 165, 25. 6. 1985, p. 21.